Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 02/18/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The filing and approval of the electronic Terminal Disclaimer give cause for the previous Double Patenting rejection to be hereby withdrawn.
As per independent claims 1, 8, and 15, generally, the prior art of record, United States Patent Application Publication No. US 20020049603 A1 to Mehra et al. which shows a method and apparatus for a business applications server; United States Patent Application Publication No. US 20020073236 A1 to Helgeson et al. which shows a method and apparatus for managing data exchange among systems in a network; United States Patent Application Publication No. US 20030126136 A1 to Omoigui which shows a system and method for knowledge retrieval, management, delivery and presentation; United States Patent Application Publication No. US 20140181792 A1 to Fanning et al. which shows program analysis based on program descriptors; United States Patent No. US 6138238 A to Scheifler et al. which shows stack-based access control using code and executor identifiers; and United States Patent No. US 6332163 B1 to Bowman-Amuah which shows a method for providing communication services over a computer network system, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “receiving a request to access a first file referenced as a variable in a source code of an application; retrieving a file name of the first file from a runtime stack; and storing the file name in a system-wide accessible cross-reference file”; claim 8: “wherein the data file is referenced by a variable name in a source code of the application; receiving data describing the request, wherein the data describing the request is obtained from a runtime stack of the application and includes a name of the application and a name of the data file, wherein the runtime stack resolves the variable name to the name of the data file; and storing an indication that the application accessed the data file in a cross-reference data store for the system”; claim 15: “wherein the data file is referenced by a variable name in a source code of the application; receiving data describing the request, wherein the data describing the request is obtained from a runtime stack of the application and includes a name of the application and a name of the data file, wherein the name of the data file is used as a value for the variable name; and storing an indication that the application accessed the data file in a cross-reference data store for the system”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 15498244, filed 04/26/2017, now U.S. Patent No. 10,540,523.
Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,540,523 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431